Citation Nr: 1014828	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  09-40 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUE

Entitlement to service connection for residuals of a left 
thumb injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1976 to March 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2009 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The Veteran appeared and testified at a personal hearing in 
February 2010 before the undersigned Veterans Law Judge 
sitting in Little Rock, Arkansas.  A transcript of the 
hearing is contained in the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by 
the United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this appeal.

The Veteran filed a claim for service connection for 
residuals of a left thumb injury in February 2009.  In 
written statements contained in the claims file and in 
testimony at her personal hearing, she indicated that in 1981 
she hyperextended her left thumb opening a car door and, 
because she was working in "sickcall" as an advanced 
hospital corpsman, she was able to have treatment by a 
doctor, wear a splint, and have physical therapy for her 
thumb without treatment records being generated.  She 
indicated that the medication she was prescribed was in her 
treatment records in case she was tested for narcotics, but 
that the rest of her treatment was provided informally. 

Service treatment records do contain a notation from April 
1981 that the Veteran was prescribed Tylenol #3 for a 
hyperextended left thumb.  There are no additional service 
treatment records regarding her thumb from April 1981 until 
she retired in March 1996.  

The Veteran explained that she did not seek medical attention 
for her left thumb from the time of its injury in 1981 until 
she filed the claim for service connection, because she was 
able to either self-medicate with over-the-counter drugs, or 
that pain medication prescribed for other ailments were 
effective in treating her left thumb pain.

The Veteran was afforded a VA joints examination in February 
1997 in conjunction with other service connection claims; 
however, the left thumb was not addressed or examined.

A March 2009 VA radiologist report showed mild arthritic 
changes involving the first carpometacarpal joint at the base 
of the first metacarpal showing spurring and narrowing of the 
joint space.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

The March 2009 radiological report shows the Veteran 
currently suffers from arthritic changes in her left thumb, 
service treatment records show she was treated for a 
hyperextended left thumb in April 1981, and she has provided 
testimony expressing her opinion that the hyperextension 
caused the arthritis.  Though the Veteran received some 
medical training through her service as a medical corpsman, 
she has indicated the training was 66 credit hours, that 
there were limitations as to what she could do and what 
medications she could prescribe, and she has not worked as a 
medical care provider since her discharge from service.  As 
such, a VA examination by a physician is required to provide 
a nexus opinion regarding whether her incidents of in-service 
left thumb hyperextension (she claims she reinjured the thumb 
once more just a few weeks after the initial injury, again 
opening a car door) resulted in her development of arthritis 
in her left thumb.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who treated the Veteran for her left 
thumb since separation from service.  
After the Veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
her representative should be notified of 
unsuccessful efforts in this regard, in 
order to allow her the opportunity to 
obtain and submit those records for VA 
review.

2.  Thereafter, the Veteran should be 
afforded a VA joints examination to 
evaluate her left thumb disorder.  All 
indicated tests and studies, including X-
ray studies, are to be performed.  Prior 
to the examination, the claims folder and 
a copy of this remand must be made 
available to the physician for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the physician.  
Following review of the claims file and 
an examination of the Veteran, the 
examiner should opine as to whether there 
is at least a 50 percent probability or 
greater (at least as likely as not) that 
the Veteran's current thumb disability is 
a result of service, specifically the 
April 1981 hyperextension injury.

Opinions should be provided based on the 
results of a review of the medical and 
lay evidence of record, results of a 
thorough examination, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her claim.

4.  After the development requested above 
has been completed, the RO should again 
review the record.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


